DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method.  Each independent claim identifies the uniquely distinct feature “controlling a set of transducers to produce transducer output that creates an acoustic field exhibiting the desired amplitude at each of the at least one control points to generate haptic sensations toward an object; controlling a set of transducers to produce transducer output to locate and track the object using the acoustic field orthogonal to the method used to generate the haptic sensations so that the locating and tracking proceeds while also providing the haptic sensations; wherein the transducer output comprise: (1) an interpolation of a plane-wave state when the locating and tracking exploits modulated features of reflected signals; and (2) a focused-wave state haptic sensations are generated in mid-air." The closest prior arts, Carter et .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAT C CHIO/Primary Examiner, Art Unit 2486